                 Case 8:20-cv-03202-GJH Document 3 Filed 11/04/20 Page 1 of 5

         1
z
             IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND

    CANDACE ALSTON,
    10012 Cedarhollow Ln
    Largo, MD 20774

               Plaintiff,                                                       Cj--
                                                                     Case No.
    WA


    CHESAPEAKE COLLECTIONS, INC.
    11 Stillway Garth
    Cockeysville, MD 21030

               Defendant,                                                FILEb
    EQUIFAX INFO. SERVICES, LLC                                               SEP 1 6 2020
    c/o CSC-Lawyers Incorporating Service Company
    7 St. Paul Street, Suite 820                                         CLERK OF TNE CIRCUIT COURT
    Baltimore, MD 21202                                                E`9R PRIFlCE OEOROE'S COUNTY, MD


               Defendant.


                                    COMPLAINT AND JURY DEMAND

               Plaintiff, Candace Alston sues defendants Equifax Information Services, LLC

    ("Equifax") and Chesapeake Collections, Inc. ("Chesapeake") and alleges as follows:

                                       PRELIMINARY STATEMENT

               1..     This is an action for actual, statutory, and punitive damages for violations of the

    Fair Credit Reporting Act, 15 U.S.C. § 1681.

                                         PARTIES TO THIS ACTION

               2.       Plaintiff Candace Alston ("Ms. Alston") is a natural person who resides in the

    Southern Division of Maryland. Ms. Alston is a consumer as defined by the FCRA at § 1681 a(c).

               3.       Chesapeake is a debt collector that is not licensed to collect debts in Maryland.

               4.       Equifax is a credit reporting agency as defined by the FCRA at § 1681a(f).




                                                         1
         Case 8:20-cv-03202-GJH Document 3 Filed 11/04/20 Page 2 of 5



                                     FACTUAL ALLEGATIONS

       5.        Ms. Alston's credit report with Equifax indicates that Chesapeake was permitted

to gain access to her personal and credit information on July 30, 2019 for collection purposes.

       6.        Ms. Alston is not in default on any debt.

       7.        Chesapeake was not collecting on any debt associated with Ms. Alston.

                 Chesapeake is not a debt collector in Maryland.

       9.        Chesapeake did not obtain Ms. Alston's report to collect on a debt.

        f0;_i- ;,Equifa)~;disbursed Ms. Alston's credit report without confirming Chesapeake had

a permissible purpose to o,btain her report.

       11.       Equifax
                      .,,0.,.
                              knew Chesapeake was not licensed to collect debts in Maryland and
            .,   .<•~ ;    ._....•

therefore, Chesapeake was not collecting on a debt when it requested Ms. Alston's report.

       12.       Alternatively, Equifax should have known Chesapeake was not licensed to collect

debts in Maryland and acted recklessly by releasing Ms. Alston's report to Chesapeake.

                      COUNT ONE: VIOLATIONS OF 15 U.S.C. 1681b

       13.       Plaintiff incorporates the previous allegations above as if set forth herein in full.

       14.       Defendant Chesapeake violated § 1681b(f) by obtaining Plaintiff's report for a

collection inquiry when Chesapeake was not collecting on any debt of Plaintiff.

       15.       Defendant's intrusion into Plaintiff's privacy was either intentional, or Defendant

cared so little about its duties owed under the FCRA that its conduct was carried out with reckless

disregard, giving rise to a willful violation and rendering Defendants liable pursuant to § 1681n.

       16.       As a result of Defendant's violation of 15 U.S.C. § 1681b, Plaintiff suffered actual

damages, including but not limited to: pecuniary costs, mental anguish and emotional distress.




                                                   2
          Case 8:20-cv-03202-GJH Document 3 Filed 11/04/20 Page 3 of 5



       17.     The violations by Defendant were willful, rendering them liable for punitive

damages pursuant to 15 U.S.C. § 1681n. In the alternative, the Defendant was negligent, which

entitled Plaintiff to recover under 15 U.S.C. § 1681o.

       18.     Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney's fees from Defendant pursuant to 15 U.S.C. § 1681n and § 1681o.

                    COUNT TWO: VIOLATIONS OF 15 U.S.C. 41681g

       19.     Plaintiff incorporates the previous allegations above as if set forth herein in full.

       20.     Based upon the Equifax credit report, the Defendant obtained Plaintiff's report

for purposes of collecting on a debt.

       21.     Obviously, Defendant knew it was not collecting on a debt as Defendant was not

licensed to collect debts in Maryland, and no creditor of Plaintiff referred her account to

Defendant for collection purposes.

       22.     Upon information and belief, the Defendant falsely represented to Equifax that it

was obtaining Plaintiff's report for the purpose of collecting a debt.

       23.     Upon information and belief, the Defendant made the false representation to

Equifax, because the Defendant did not have a permissible purpose to obtain her report.

       24.     Defendant violated 15 U.S.C. § 1681b(q) by falsely representing its true purpose

for obtaining Plaintiff s consumer report.

        25.    Defendant's intrusion into Plaintiff's privacy was either intentional, giving rise

to a willful violation and rendering Defendant liable pursuant to § 1681n.

        26.     As a result of Defendant's violation of 15 U.S.C. § 1681q, Plaintiff suffered actual

damages, including but not limited to: pecuniary costs, mental anguish and emotional distress.




                                                 3
         Case 8:20-cv-03202-GJH Document 3 Filed 11/04/20 Page 4 of 5



       27.     The violations by Defendant were willful, rendering them liable for punitive

damages pursuant to 15 U.S.C. § 1681n. In the alternative, the Defendant was negligent, which

entitled Plaintiff to recover under 15 U.S.C. § 1681o.

       28.     Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney's fees from Defendant pursuant to 15 U.S.C. §1681n and §1681o.

                 COUNT THREE: VIOLATION OF 15 U.S.C. 1681e(a)

       29.     Plaintiff incorporates the previous allegations above as if set forth herein in full.

       30.     Defendant Equifax released Plaintiff's credit report to Chesapeake for a collection

inquiry despite knowing Chesapeake did not collect debts in Maryland.

       31.     Further, Equifax did not require Chesapeake to certify that it had a permissible

purpose to obtain Plaintiff's report before Equifax allowed Chesapeake access to her report.

       32.     Upon information and belief, Equifax does not require its subscriber to certify its

reasons for obtain consumers' credit reports or Equifax only requires a one-time blanket

certification is often several years or more old and that Equifax knows, or has reason to suspect,

does not represent the subscribers true and current reason for obtain a consumer's report.

       33.     Defendant Equifax violated § 1681e(a) by failing to maintain reasonable

procedures designed to avoid furnishing Plaintiff's credit report to Chesapeake for an

impermissible purpose.

       34.     As a result of Equifax's violations of § 1681e(a), Plaintiff suffered actual

damages, including but not limited to: pecuniary costs, mental anguish and emotional distress.

       35.     The violation by Equifax was willful, rendering Equifax liable for punitive

damages pursuant to 15 U.S.C. § 1681n. In the alternative, Equifax was negligent, which entitles

Plaintiff to recovery under 15 U.S.C. §.1681o.




                                                 Ll
         Case 8:20-cv-03202-GJH Document 3 Filed 11/04/20 Page 5 of 5



       36.     Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney's fees from Defendant Equifax pursuant to 15 U.S.C. § 1681n and § 1681o.

       WHEREFORE, your Plaintiff demands judgment for actual, statutory and punitive

damages against Defendants Equifax Info. Servs. LLC and Chesapeake Collections, Inc.; for her

fees and costs; for prejudgment and post judgment interest; and any other relief deemed

appropriate by this Court.

TRIAL BY JURY IS DEMANDED.

Dated: September 12, 2020

       Respectfully submitted,



       Candace Alston
       10012 Cedarhollow Ln
       Largo, Maryland 20774
       Tel: (240) 605 - 3384
       E-mail: candace.alston@gmail.com
       Pro Se Plaintiff




                                              5
